EXHIBIT 10.8

EMPLOYMENT AGREEMENT

     This AGREEMENT (the “Agreement”) is made as of the date signed (the
“Effective Date”), by and between Sales Strategies Inc., a New Jersey
corporation ("Employer") with its headquarters located in Boulder, Colorado (the
“Employer”), and Thomas G. Kunigonis, Jr. (the “Executive”). In consideration of
the mutual covenants contained in this Agreement, the Employer and the Executive
agree as follows:

     1. Employment. The Employer agrees to employ the Executive and the
Executive agrees to be employed by the Employer on the terms and conditions set
forth in this Agreement.

     2. Capacity; Location. The Executive shall serve the Employer as President.
In his capacity as President, Executive will report to the President (the
"President ") of Incentra Solutions, Inc., a Nevada corporation, the parent
corporation of Employer ("Parent"), and shall be responsible for Employer's
overall operations activities subject to the direction of the President. In such
capacity, the Executive shall perform such services and duties in connection
with the business, affairs and operations of the Employer as may be assigned or
delegated to the Executive from time to time by or under the authority of the
President. Executive’s employment with Employer will be based in Employer’s
Metuchen, New Jersey, offices; provided, that Employee may be required from time
to time to travel in connection with Employer’s business needs.

     3. Term. The term of this Agreement shall be three (3) years unless
otherwise terminated in accordance with its provisions.

     4. Compensation and Benefits. The regular compensation and benefits payable
to the Executive under this Agreement shall be as follows:

     (a) Salary. For all services rendered by the Executive under this
Agreement, the Employer shall pay the Executive a salary (the “Salary”) at the
annual rate of Three Hundred Thirty-Three Thousand Dollars ($333,000.00),
subject to increase from time to time in the discretion of the Employer. The
Salary shall be payable in periodic installments in accordance with the
Employer’s usual practice for its senior executives.

     (b) Regular Benefits. The Executive shall be entitled to health insurance
benefits from Employer, and shall also be entitled to participate in any
employee benefit plans, life insurance plans, disability income plans,
retirement

1

--------------------------------------------------------------------------------



plans, expense reimbursement plans and other benefit plans which the Employer
may from time to time have in effect for all or most of its executive management
employees. Such participation shall be subject to the terms of the applicable
plan documents, generally applicable policies of the Employer, applicable law
and the discretion of the Employer or any administrative or other committee
provided for in or contemplated by any such plan. Except with respect to the
aforementioned health insurance benefits, nothing contained in this Agreement
shall be construed to create any obligation on the part of the Employer to
establish any such plan or to maintain the effectiveness of any such plan which
may be in effect from time to time.

     (c) Vacation. The Executive shall be entitled to four (4) weeks of vacation
per calendar year.

     (d) Taxation of Payments and Benefits. The Employer shall undertake to make
deductions, withholdings and tax reports with respect to payments and benefits
under this Agreement to the extent that it reasonably and in good faith believes
that it is required to make such deductions, withholdings and tax reports.
Payments under this Agreement shall be in amounts net of any such deductions or
withholdings. Nothing in this Agreement shall be construed to require the
Employer to make any payments to compensate the Executive for any adverse tax
effect associated with any payments or benefits or for any deduction or
withholding from any payment or benefit.

     (e) Expenses. The Employer shall reimburse the Executive for all reasonable
and necessary business related travel expenses incurred or paid by the Executive
in performing his duties under this Agreement and which are consistent with
applicable policies of the Employer. All payments for reimbursement of such
expenses shall be made upon presentation by the Executive of expense statements
or vouchers and such other supporting information as the Employer may from time
to time reasonably request.

     (f) Stock Options. Executive shall also be eligible for participation in
Employer’s Parent's Stock Option Plan, and Executive shall be entitled to
receive stock options pursuant to the terms of option agreements.

      (g) Exclusivity of Salary and Benefits. The Executive shall not be
entitled to any payments or benefits other than those provided under this
Agreement.

     5. Extent of Service. During the Executive’s employment under this
Agreement, the Executive shall devote the Executive’s full business time, best
efforts and business judgment, skill and knowledge to the advancement of the
Employer’s interests and to the discharge of the Executive’s duties and
responsibilities under this Agreement. The Executive shall not engage in any
other business activity, except as may be approved

2

--------------------------------------------------------------------------------



by the Employer; provided, that nothing in this Agreement shall be construed as
preventing the Executive from:

     (a) investing the Executive’s assets in any Employer or other entity in a
manner not prohibited by Section 7(d) and in such form or manner as shall not
require any material activities on the Executive’s part in connection with the
operations or affairs of the companies or other entities in which such
investments are made; or

     (b) engaging in religious, charitable or other community or non-profit
activities that do not impair the Executive’s ability to fulfill the Executive’s
duties and responsibilities under this Agreement.

     6. Termination. The Executive’s employment under this Agreement shall
terminate under the following circumstances set forth in this Section 6.

     (a) Termination by the Employer for Cause. The Executive’s employment under
this Agreement may be terminated for “Cause” without further liability on the
part of the Employer, effective immediately upon a vote of the managers of the
Employer and written notice to the Executive. Only the following shall
constitute “Cause” for such termination:

     (i) dishonest or fraudulent statements or acts of the Executive with
respect to the Employer or any affiliate of the Employer;

     (ii) the Executive’s conviction of, or entry of a plea of guilty or nolo
contendere for, (A) a felony or (B) any misdemeanor (excluding minor traffic
violations) involving moral turpitude, deceit, dishonesty or fraud;

      (iii) gross negligence, willful misconduct or insubordination of the
Executive with respect to the Employer or any affiliate of the Employer; or

     (iv) material breach by the Executive of any of the Executive’s obligations
under this Agreement; provided, however, that any such breach shall not be
deemed Cause hereunder unless and until Executive shall have received from
Employer or the President written notice of the breach and had an opportunity to
cure such breach, and thereafter such breach shall only be deemed Cause if not
cured within thirty (30) days of Executive’s receipt of such written notice.

      (b) Termination by the Executive. The Executive’s employment under this
Agreement may be terminated unilaterally by the Executive by written notice to
Employer at least thirty (30) days prior to such termination.

3

--------------------------------------------------------------------------------



     (c) Termination by Executive For Good Reason. The Executive may, at his
option, terminate Executive's employment for “Good Reason” by giving a notice of
termination to Employer in the event that: (i) there is a failure of Employer
(or successor employer) to promptly pay Executive’s salary or additional
compensation or benefits hereunder in accordance with this Agreement in any
material respect, (ii) Executive is assigned duties substantially inconsistent
with his title without Executive's prior written consent, (iii) Executive’s
principal place of employment is assigned to a geographic location not agreed to
by Executive, or (iv) any other material violation or breach by Employer of this
Agreement. It shall also be considered Good Reason for termination by Executive
if, in the event of a Change of Control (as hereinafter defined), any successor
employer fails to fully assume Employer’s obligations under this Agreement. For
the purposes of this Agreement, a “Change of Control” shall mean the occurrence
of any of the following events: (A) a dissolution or liquidation of the
Employer; (B) a sale or other disposition of all or substantially all of the
Employer’s assets; (C) a merger or consolidation involving the Employer in which
stockholders of the Employer immediately prior to such transaction do not own a
majority of the voting power of the Employer or its successor immediately after
such transaction; or (D) a sale or other transfer of capital stock of Employer
in one or a series of related transactions whereby an individual or “group” (as
such term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended) which did not previously have direct or indirect “control” (as such
term is defined in Rule 12b-2 under the Securities Exchange Act of 1934, as
amended) of Employer acquires such control.

     (d) Termination by the Employer Without Cause. Subject to the payment of
Termination Benefits pursuant to Section 6(e), the Executive’s employment under
this Agreement may be terminated by the Employer without Cause upon written
notice to the Executive (a termination “Without Cause”).

      (e) Certain Termination Benefits. Unless otherwise specifically provided
in this Agreement or otherwise required by law, all compensation and benefits
payable to the Executive under this Agreement shall terminate on the date of
termination of the Executive’s employment under this Agreement, if and only if
such termination is consistent with termination For Cause under Section 6(a), or
unilateral termination by the Executive under Section 6(b) above. In the event
of termination of the Executive’s employment with the Employer is for Good
Reason pursuant to Section 6(c) or Without Cause pursuant to Section 6(d) above,
the Employer shall provide to the Executive the following termination benefits
(“Termination Benefits”):

     (i) payment of the Executive’s Salary at the rate then in effect pursuant
to Section 4(a) for the period from the date of termination until the date on
which the term of this Agreement expires as indicated in paragraph 3 hereof;
provided, however, that in no event shall the payment to Executive hereunder
constitute less than twelve (12) months of

4

--------------------------------------------------------------------------------



Executive’s then current Salary, regardless of the remaining term of this
Agreement; and

     (ii) continuation of group health plan benefits to the extent authorized by
and consistent with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), with
the cost of the regular premium for such benefits shared in the same relative
proportion by the Employer and the Executive as in effect on the date of
termination for twelve (12) months and at a cost of 102% of premium provided
under COBRA, for up to an additional six (6) months.

          Notwithstanding the foregoing, nothing in this Section 6(e) shall be
construed to affect the Executive’s right to receive COBRA continuation entirely
at the Executive’s own cost to the extent that the Executive may continue to be
entitled to COBRA continuation after the Executive’s right to cost sharing under
Section 6(d)(ii) ceases.

          (f) Disability. If the Executive shall be disabled so as to be unable
to perform the essential functions of the Executive’s then existing position or
positions under this Agreement with reasonable accommodation, the Employer may
remove the Executive from any responsibilities and/or reassign the Executive to
another position with the Employer during the period of such disability.
Notwithstanding any such removal or reassignment, the Executive shall continue
to receive all payments and benefits contemplated under this Agreement the same
as if the Executive employment with Employer was terminated Without Cause (in
which case Executive would receive all Termination Benefits, less any disability
pay or sick pay benefits to which the Executive may be entitled under the
Employer’s policies). If any question shall arise as to whether during any
period the Executive is disabled so as to be unable to perform the essential
functions of the Executive’s then existing position or positions with reasonable
accommodation, the Executive may, and at the request of the Employer shall,
submit to the Employer a certification in reasonable detail by a physician
selected by the Employer to whom the Executive or the Executive’s guardian has
no reasonable objection as to whether the Executive is so disabled or how long
such disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Employer’s determination of such issue shall be
binding on the Executive. Nothing in this Section 6(f) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

5

--------------------------------------------------------------------------------



     7. Confidential Information, Noncompetition and Cooperation.

     (a) Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to the Employer which is of value to
the Employer in the course of conducting its business and the disclosure of
which could result in a competitive or other disadvantage to the Employer.
Confidential Information includes, without limitation, financial information,
reports, and forecasts; inventions, improvements and other intellectual
property; trade secrets; know-how; designs, processes or formulae; software;
market or sales information or plans; customer lists; and business plans,
prospects and opportunities (such as possible acquisitions or dispositions of
businesses or facilities) which have been discussed or considered by the
management of the Employer. Confidential Information includes information
developed by the Executive in the course of the Executive’s employment by the
Employer, as well as other information to which the Executive may have access in
connection with the Executive’s employment. Confidential Information also
includes the confidential information of others with which the Employer has a
business relationship. Notwithstanding the foregoing, Confidential Information
does not include information in the public domain, unless due to breach of the
Executive’s duties under Section 7(b).

     (b) Confidentiality. The Executive understands and agrees that the
Executive’s employment creates a relationship of confidence and trust between
the Executive and the Employer with respect to all Confidential Information. At
all times, both during the Executive’s employment with the Employer and after
its termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Employer, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Employer.

     (c) Documents, Records, etc. All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Employer or are
produced by the Executive in connection with the Executive’s employment will be
and remain the sole property of the Employer. The Executive will return to the
Employer all such materials and property as and when requested by the Employer.
In any event, the Executive will return all such materials and property
immediately upon termination of the Executive’s employment for any reason. The
Executive will not retain with the Executive any such material or property or
any copies thereof after such termination.

     (d) Noncompetition and Nonsolicitation. Without the prior written consent
of Employer, during the period that Executive is employed by Employer and for
five (5) years thereafter, the Executive (i) will not, directly or indirectly,
whether as owner, partner, shareholder, consultant, agent, employee, co-venturer
or otherwise, engage, participate, assist or invest in any Competing Business
(as

6

--------------------------------------------------------------------------------



hereinafter defined); (ii) will refrain from directly or indirectly employing,
attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Employer; and (iii) will
refrain from soliciting or encouraging any customer or supplier to terminate or
otherwise modify adversely its business relationship with the Employer. The
Executive understands that the restrictions set forth in this Section 7(d) are
intended to protect the Employer’s interest in its Confidential Information and
established employee, customer and supplier relationships and goodwill, and
agrees that such restrictions are reasonable and appropriate for this purpose.
The Executive’s obligation to keep the Confidential Information confidential
expires at the same time as indicated in the first sentence of this subparagraph
(d). For purposes of this Agreement, the term “Competing Business” shall mean
any business that provides or intends to provide the same or similar types of
services or products as those provided by Employer, its parent company, or any
of such parent company's subsidiaries during Executive's employment with the
Company in any geographic area then served by Employer, Employer's parent
company, or any of such parent company's subsidiaries. Notwithstanding the
foregoing, the Executive may own up to two percent (2%) of the outstanding stock
of a publicly held corporation.

     (e) Third-Party Agreements and Rights. The Executive hereby confirms that
the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s engagement in any business. The
Executive represents to the Employer that the Executive’s execution of this
Agreement, the Executive’s employment with the Employer and the performance of
the Executive’s proposed duties for the Employer will not violate any
obligations the Executive may have to any such previous employer or other party.
In the Executive’s work for the Employer, the Executive will not disclose or
make use of any information in violation of any agreements with or rights of any
such previous employer or other party, and the Executive will not bring to the
premises of the Employer any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.

     (f) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Employer in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Employer which relate to events or
occurrences that transpired while the Executive was employed by the Employer.
The Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Employer at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Employer in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while

7

--------------------------------------------------------------------------------



the Executive was employed by the Employer. The Employer shall reimburse the
Executive for any reasonable out-of-pocket expenses incurred in connection with
the Executive’s performance of obligations pursuant to this Section 7(f) and
shall pay the Executive for his time at his annual salary rate in effect at the
time of the termination of his employment.

     (g) Injunction. The Executive agrees that it would be difficult to measure
any damages caused to the Employer which might result from any breach by the
Executive of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
subject to Section 8 of this Agreement, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Employer shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual monetary yet sustained by Employer.

     8. Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Denver, Colorado, in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Employer may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 8 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 8 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided, that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 8.

     9. Consent to Jurisdiction. To the extent that any court action is
permitted consistent with or to enforce Section 8 of this Agreement, the parties
hereby consent to the jurisdiction of the courts of the State of Colorado.
Accordingly, with respect to any such court action, the Executive and Employer
both (a) submit to the personal jurisdiction of such courts; (b) consent to
service of process; and (c) waive any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.

     10. Integration. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties with respect to any related subject matter.

8

--------------------------------------------------------------------------------



     11. Assignment; Successors and Assigns, etc. Neither the Employer nor the
Executive may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party; provided, that the Employer may assign its rights under this Agreement
without the consent of the Executive in the event that the Employer shall effect
a reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity. This Agreement shall inure to the benefit of and be binding
upon the Employer and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.

     12. Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

     13. Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

     14. Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Employer or, in the case of the Employer, at 1140 Pearl Street, Boulder, CO
80302, ATTN: Thomas P. Sweeney III, and shall be effective on the date of
delivery in person or by courier or three (3) days after the date mailed.

     15. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Employer.

     16. Governing Law. This is an Illinois contract and shall be construed
under and be governed in all respects by the laws of the State of Colorado,
without giving effect to the conflict of laws principles of such State.

     17. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed by the Employer and by the
Executive as of the ___ day of August 2007.

SALES STRATEGIES INC.


By: _______________________
Name: Thomas P. Sweeney III
Title: Chief Executive Officer


EXECUTIVE:

__________________________
Thomas G. Kunigonis, Jr.



10

--------------------------------------------------------------------------------